Order filed July 7, 2022




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-22-00001-CV
                                ____________

  STANLEY C. NWOKENKWO, INDIVIDUALLY, ADWUMI ADENIYI,
     INDIVIDUALLY, AND OLUWATOYIN ADENIYI, INDIVIDUALLY,
                          Appellants

                                     V.

                JP MORGAN CHASE BANK, N.A., Appellee


                  On Appeal from the 129th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2019-53231A

                                  ORDER

      This is an appeal from an order signed November 4, 2021, made final by
order of severance on December 1, 2021. Appellant filed a notice of appeal on
December 30, 2021. The notice of appeal was filed in trial court cause number
2019-53231, but the severance order transferred the November 4, 2021, order to
trial court cause number 2019-53231A. Accordingly, the notice of appeal, which
should have been filed in cause number 2019-53231A, is defective.

      An incorrect cause number on the notice of appeal does not defeat the
jurisdiction of the court of appeals if the instrument is a “bona fide attempt” to
invoke appellate court jurisdiction. San Antonio v. Rodriguez, 828 S.W.2d 417, 418
(Tex. 1992). An appellant should be given an opportunity to amend a defective
perfecting instrument before the court of appeals may dismiss an appeal. Grand
Prairie I.S.D. v. Southern Parts Imports, Inc., 813 S.W.2d 499, 500 (Tex. 1991).

      Appellant’s notice of appeal is a bona fide attempt to invoke this court’s
jurisdiction. Appellant is ordered to file an amended notice of appeal within ten
days of the date of this order. The appeal is subject to being dismissed without
further notice for lack of jurisdiction if appellant does not comply with this order.
See Tex. R. App. P. 42.3.



                                       PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.